DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 6, 2022. Claims 1-31 are pending in the application. Claims 1-16, 22-23, and 26 are withdrawn, and claims 17-21, 24-25, and 27-31 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/167,295, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/167,295 fails to provide support for the following limitations of the instant application: “each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction” (claim 17), “connecting the sensor electrode to an electrical ground, disconnecting the sensor electrode from the electrical ground, reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time; and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time” (claim 24), “calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time” (claim 25), and “a constant current of about 1 to about 10 µA” (claim 30).
Regarding the limitation “each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction” of claim 17, Application No. 16/167,295 (hereinafter ‘295) only discloses that a deficiency of conventional apparatuses is that they typically rely on reference electrodes that rapidly lose chloride salts as a result of diffusion processes that take place while the reference electrodes are immersed in test fluids (see para. [0003] of ‘295) and that the electrodes are constructed of materials that do not oxidize under the conditions applied when the measurement device is submerged in the test fluid to avoid the risk of corrosion, which can elute ions into the test fluid (see para. [0022] of ‘295). This disclosure of ‘295 does not provide support for the presently claimed negative limitation in claim 17. Para. [0003] of ‘295 merely describes the state of the prior art, and does not describe the features of the invention. Para. [0022] of ‘295 describes the materials used for the electrodes, but does not omit a diffusion junction. The mere absence of a positive recitation is not basis for an exclusion. MPEP § 2173.05(i).
Regarding the limitation “connecting the sensor electrode to an electrical ground, disconnecting the sensor electrode from the electrical ground, reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time; and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time” of claim 24, ‘295 only discloses that the concentration of oxidizing compounds may be deduced by shorting one or more of the electrodes 140 to an electrical ground and measuring both the maximum voltage and the time to reach that maximum voltage (see para. [0027] of ‘295). This disclosure does not describe the method of claim 24.
Regarding the limitation “calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time” of claim 25, ‘295 only discloses that the measurement device 150 can be used to detect and measure microbial life in test fluids 160 because the microbes reduce the oxidizing compounds (see para. [0031] of ‘295). This disclosure of ‘295 does not describe the method of claim 25.
Regarding the limitation “a constant current of about 1 to about 10 µA” of claim 30, ‘295 only discloses that the constant current applied is 10 µA (see para. [0023] of ‘295), that the power supply can be a 10 µA constant current supply (See para. [0043] of ‘295), and that a constant current power supply provides a regulated 1 or 10 µA of current (see para. [0045] of ‘295, emphasis added). The claimed range of about 1 to about 10 µA is not disclosed in ‘295. There is also no support in ‘295 for the values that “about” encompasses, which the instant specification defines as within plus or minus ten percent of the stated value, within plus or minus five percent of the stated value, within plus or minus three percent of the stated value, or within plus or minus one percent of the stated value (see para. [0039] of the instant US PGPub).
Accordingly, claims 17-21, 24-25, and 27-31 are not entitled to the benefit of the prior application. Because the parent document App. No. 16/167,295 preceding App. No. 16/791,895 does not disclose the features recited supra as set forth in the claims of the instant invention, applicant only has priority for claims 17-21, 24-25, and 27-31 back to the filing date of PCT/US2019/057492 filed on October 22, 2019.
This application repeats a substantial portion of prior Application No. 16/167,295, filed October 22, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement filed June 11, 2020 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed June 11, 2020 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed June 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed January 15, 2022 fails to comply with 37 CFR 1.98(a)(3)(i)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of Brondum et al. (US 2016/0209346 A1).
Regarding claim 17, Gahr teaches a method for measuring an oxidizer concentration of a test fluid (a method for determining a chemical oxygen demand of a liquid sample such as water by determining ozone concentration, para. [0012], [0018], [0031]), the method comprising:
submerging a first reference electrode and a sensor electrode of a measurement device into the test fluid (a working electrode 11 and a redox electrode 41 of an apparatus 1 are immersed in the liquid sample 5, Fig. 1, para. [0048] & [0058]; since a constant current is applied to a first circuit including the first reference electrode and the second reference electrode as required by claim 17, Examiner interprets the working electrode 11 of Gahr to read on the first reference electrode because a constant current is applied to the working electrode 11 and a counter electrode 13 of a three electrode circuit, Fig. 1, para. [0037], [0053]), the test fluid comprising water for consumption (the liquid sample 5 is water, Fig. 1, para. [0002], [0012]; Examiner interprets a water sample to be for consumption since water can be consumed).
Gahr teaches the three electrode circuit including the working electrode 11, the counter electrode 13, and a reference electrode 15 (Fig. 1, para. [0048]), wherein the constant current is applied between the working electrode 11 and the counter electrode 13, and the potential occurring on the working electrode 11 relative to the reference electrode 15 is measured (Fig. 1, para. [0037], [0053]). Claim 17 requires the constant current to be applied to the first circuit comprising the first reference electrode and the second reference electrode, and requires a voltage to be measured between a second circuit including the sensor electrode and one of the first reference electrode or the second reference electrode. In other words, claim 17 requires the first circuit and the second circuit to share a common electrode, which is one of the first reference electrode or the second reference electrode (for the purpose of examination, Examiner interprets the claimed second reference electrode to be the common electrode). Instead, Gahr teaches that the constant current is applied between the working electrode 11 and the counter electrode 13 (para. [0037], [0053]), and that the potential occurring on the redox electrode 41 relative to the reference electrode 15 is measured (Fig. 1, para. [0037], [0058]). Gahr does not teach a common electrode, and therefore fails to teach a second reference electrode. However, Gahr teaches that the working electrode may be part of a three electrode circuit or a two electrode circuit, wherein the two electrode circuit has the working electrode and a counter electrode (para. [0017], [0019], [0037], [0045]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the counter and reference electrodes of the three electrode circuit of Gahr with a counter electrode of a two electrode circuit as taught by Gahr in order to yield the predictable result of performing electrochemical measuring methods such as a galvanostatic operation (Gahr, para. [0017], [0037]). Therefore, Modified Gahr teaches submerging a second reference electrode of a measurement device into the test fluid (a counter electrode of a two electrode circuit of the apparatus 1 is immersed in the liquid sample 5, Fig. 1, para. [0017], [0045], [0048], see modification supra), that the constant current is applied between the working electrode 11 and the counter electrode of the two electrode circuit (para. [0037], [0045], [0053], see modification supra), and that the potential occurring on the redox electrode 41 relative to the counter electrode of the two electrode circuit is measured (Fig. 1, para. [0037], [0045], [0058]).
Modified Gahr teaches the measurement device (the apparatus 1, Fig. 1, para. [0048]) comprising:
a processor (a control unit 23, Fig. 1, para. [0051]);
a power supply that is configured to provide a constant current (a galvanostat 27 that provides a constant electrical current, Fig. 1, para. [0037] & [0053]); and
the first reference electrode, the second reference electrode, and the sensor electrode (the working electrode 11, the counter electrode, and the redox electrode 41 of the apparatus 1, Fig. 1, para. [0017], [0045], [0048], [0058], see modification supra), wherein:
the first reference electrode and the second reference electrode are assembled as a reference pair on a first circuit to which the constant current is applied when the first reference electrode and the second reference electrode are submerged in the test fluid (the working electrode 11 and the counter electrode are arranged in a two electrode circuit to which the constant electrical current is applied when the working electrode 11 and the counter electrode are immersed in the liquid sample 5, Fig. 1, para. [0017], [0037], [0048], [0053], see modification supra),
the sensor electrode is not assembled on the first circuit and is coupled to one of the first reference electrode or the second reference electrode (the redox electrode 41 is not assembled on the two electrode circuit of the working electrode 11 and the counter electrode, and is coupled to the counter electrode, Fig. 1, para. [0017], [0058], see modification supra; Examiner interprets the redox electrode 41 to be coupled to the counter electrode because unmodified Gahr teaches that the galvanostat 27 registers the potential occurring on the redox electrode 41 relative to the reference electrode 15, Fig. 1, para. [0058], so Modified Gahr teaches that the galvanostat 27 registers the potential occurring on the redox electrode 41 relative to the counter electrode, see modification supra; thus, the redox electrode 41 is coupled to the counter electrode of Modified Gahr); and
each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction and are each comprised of at least one of a noble metal, a passivated transition metal, a glass-like carbon, or some combination thereof (the working electrode 11 can comprise tantalum with a coating of boron doped diamond, para. [0015] & [0049]; Examiner interprets the tantalum to be passivated because boron doped diamond is chemically highly inert, para. [0014]; the counter electrode comprises platinum or gold, para. [0041]; the redox electrode 41 comprises platinum or gold, para. [0058]; since the working electrode 11 comprises tantalum coated with boron doped diamond, and the counter and redox electrodes comprise platinum or gold, then each of these electrodes omits a diffusion junction),
applying, by the power supply, the constant current to the test fluid (the galvanostat 27 provides a constant electrical current to the liquid sample 5, Fig. 1, para. [0037] & [0053]).
Modified Gahr teaches that a potential value occurring on the working electrode 11 relative to the counter electrode of the apparatus 1 is measured due to the supplied constant electrical current to the liquid sample 5 (Fig. 1, para. [0017], [0037], [0053]; Examiner interprets the potential value occurring on the working electrode 11 to be relative to the counter electrode of the two electrode circuit because unmodified Gahr teaches that the potential occurring on the working electrode 11 relative to the reference electrode 15 of the three electrode circuit is measured, Fig. 1, para. [0053], so Modified Gahr teaches that the potential occurring on the working electrode 11 relative to the counter electrode of the two electrode circuit is measured, see modification supra), and that the oxidation can occur at a controlled potential of the boron doped diamond working electrode 11 such that oxidizing agents are formed on the electrode in the water sample (para. [0018]). Modified Gahr fails to teach measuring, by the measurement device, a reference voltage indicating an electrochemical potential at which water electrolysis occurs in the test fluid.
Cummings discloses an electrochemical oxygen demand sensor which is utilized to quantitatively determine a content present in aqueous samples by electrolysis (col. 1, lns. 19-24, col. 2, lns. 73-75). Cummings teaches that a low current is passed between the electrodes to evolve hydrogen gas from one electrode and evolve oxygen gas from the other electrode, and that the observed reference voltage is obtained (col. 2, lns. 40-49). Cummings teaches that the oxygen content of the sample may be determined by noting the value of the voltage (col. 2, lns. 56-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Modified Gahr to measure a voltage at which water electrolysis occurs as taught by Cummings because it allows for determination of the reference voltage which can be used to determine the oxygen content and water quality of an aqueous sample (Cummings, col. 2, lns. 56-57, 74-75).
Modified Gahr teaches measuring, at the sensor electrode, a first voltage between the sensor electrode and the one of the first reference electrode or the second reference electrode (a redox potential occurring on the redox electrode 41 relative to the counter electrode is measured, Fig. 1, para. [0017], [0029], [0031], [0058], see modification supra; Examiner interprets the redox potential occurring on the redox electrode 41 to be relative to the counter electrode because unmodified Gahr teaches that the potential occurring on the redox electrode 41 relative to the reference electrode 15 is measured, Fig. 1, para. [0058], so Modified Gahr teaches that the potential occurring on the redox electrode 41 relative to the counter electrode of the two electrode circuit is measured, see modification supra); and
calculating, by the processor, the oxidizer concentration of the test fluid based on a voltage difference between the reference voltage and the first voltage (an evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another, Fig. 1, para. [0037], [0053]-[0054], [0056], [0058]; Examiner interprets the measured potential values to include the redox potential and the voltage at which water electrolysis occurs as taught by the modification supra; the control unit 23 receives the result-values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5, para. [0028]- [0029], [0031], [0057]-[0058]).
Modified Gahr teaches the oxidizer concentration of the water (the concentration of ozone in the water sample 5, para. [0012], [0028]-[0029], [0031], [0058]). Modified Gahr fails to teach wherein the oxidizer concentration indicates if the water is safe for consumption.
Brondum teaches a water quality sensor assembly including electrodes exposed to a media to be sensed (abstract, para. [0021]). Brondum teaches that the water quality sensor assembly can determine ozone concentration in water from coffee brewers, soft drink dispensers, drinking fountains, faucets, ice makers, water dispensers, fridge water dispensers, and city water for domestic use (para. [0111]-[0112]), which are all types of water for consumption. Brondum teaches that the water quality sensor assembly provides feedback for safe water (para. [0111]-[0112]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Gahr to include correlating the ozone concentration to water quality and safety for consumption as taught by Brondum because this information can be used to maintain healthy and safe water (Brondum, para. [0003], [0111]-[0112]).
Regarding claim 18, Modified Gahr teaches wherein the oxidizer comprises ozone (ozone, para. [0028]-[0029], [0031], [0058]), and the oxidizer concentration comprises an ozone concentration (the concentration of ozone in the liquid sample 5, para. [0028]-[0029], [0031], [0058]).
Regarding claim 19, Modified Gahr teaches measuring, by the measurement device, the pH of the test fluid (the apparatus 1 may comprise a pH sensor 43 for monitoring the pH value of the liquid sample 5, Fig. 1, para. [0030], [0044], [0059]).
Regarding claim 20, Modified Gahr teaches measuring, by the measurement device, an ion concentration of the test fluid (the apparatus 1 can comprise sensors and ion selective electrodes for determining the concentration of ions contained in the liquid sample 5, Fig. 1, para. [0031], [0044], [0058]).
Regarding claim 27, Modified Gahr teaches wherein the calculating the oxidizer concentration of the test fluid comprises calculating the oxidizer concentration based on the voltage difference between the reference voltage and the first voltage that is any value in a range that falls within a water electrolysis reaction voltage for the water electrolysis (the evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another, Fig. 1, para. [0037], [0053]-[0054], [0056], [0058]; Examiner interprets the measured potential values to include the redox potential and the voltage at which water electrolysis occurs as taught by the modification supra; the control unit 23 receives the result-values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5, para. [0028]- [0029], [0031], [0057]-[0058]; since the concentration of ozone is determined based on the comparison of the measured redox potential and the voltage at which water electrolysis occurs, then Examiner interprets the comparison to include a value of the voltage at which water electrolysis occurs).
Regarding claim 28, Modified Gahr teaches wherein the first and second reference electrodes are conducting water oxidation, conducting water reduction, or a combination thereof (the working electrode 11 and the counter electrode have a constant electrical current supplied thereto to evolve hydrogen gas from one electrode and evolve oxygen gas from the other electrode during water electrolysis, and that the oxidation can occur such that oxidizing agents are formed on the electrode in the water sample, Gahr, Fig. 1, para. [0017]-[0018], [0037], [0053], Cummings, col. 2, lns. 40-49, see modification supra).
Regarding claim 29, Modified Gahr teaches wherein the first and second reference electrodes are evolving oxygen gas, evolving hydrogen gas, or a combination thereof (the working electrode 11 and the counter electrode have a constant electrical current supplied thereto to evolve hydrogen gas from one electrode and evolve oxygen gas from the other electrode during water electrolysis, Gahr, Fig. 1, para. [0017], [0037], [0053], Cummings, col. 2, lns. 40- 49, see modification supra).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of Brondum et al. (US 2016/0209346 A1) as applied to claim 20 above, and further in view of Santoli et al. (US 2008/0202944 A1).
Regarding claim 21, Modified Gahr teaches the galvanostat 27 which provides a constant electrical current to the liquid sample 5 (Fig. 1, para. [0037] & [0053]). Modified Gahr fails to teach operating the measurement device in reverse polarization mode. However, Santoli teaches a method of an electrochemical device for measuring the concentration of one or more species in an aqueous medium (abstract) like that of Modified Gahr. Santoli teaches that self- cleaning of electrodes is obtained by applying to a boron doped diamond electrode currents with different polarity (para. [0067]), and that an alternation of anode/cathode currents causes a strong variation of the pH close to the electrodes (para. [0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Modified Gahr to alternate the applied current for self-cleaning as taught by Santoli because it retains good sensitivity of the working electrode and prevents formation of a bio-film (Santoli, para. [0066]- [0068]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of Brondum et al. (US 2016/0209346 A1) as applied to claim 17 above, and further in view of McNeel (US 5,470,484 A).
Regarding claim 24, Modified Gahr teaches the sensor electrode (the redox electrode 41, Fig. 1, para. [0058]). Modified Gahr fails to teach connecting the sensor electrode to an electrical ground and disconnecting the sensor electrode from the electrical ground. However, McNeel teaches a method for controlling the chemical treatment of a solution (abstract) like that of Modified Gahr. McNeel teaches a grounded electrode for oxidation-reduction measurements, and that the same electrode maybe disconnected during a cleaning period (col. 10, lns. 13-14 & 20- 22). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the redox electrode of Modified Gahr to be connected to an electrical ground and disconnected from an electrical ground as taught by McNeel because it prevents damaging current flow through it (McNeel, col. 10, lns. 20-23).
Modified Gahr teaches reapplying the constant current to the first circuit at a first time (the galvanostat 27 provides a constant electrical current to the working electrode 11 and the counter electrode, Fig. 1, para. [0017], [0037], [0053], see modification supra),
measuring a maximum voltage difference between the reference voltage and the first voltage at a second time (an evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another, Fig. 1, para. [0037], [0053]-[0054], [0056], [0058]; Examiner interprets the measured potential values to include the redox potential and the voltage at which water electrolysis occurs as taught by the modification supra); and
calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time (the control unit 23 receives the result- values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5, para. [0028]-[0029], [0031], [0057]-[0058]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of Brondum et al. (US 2016/0209346 A1) and further in view of McNeel (US 5,470,484 A) as applied to claim 24 above, and further in view of Ekberg et al. (US 2002/0130091 A1).
Regarding claim 25, Modified Gahr teaches that the control unit 23 receives the measured redox potential which is used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5 (para. [0028]-[0029], [0031], [0058]). Modified Gahr fails to teach calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time. However, Ekberg teaches a method comprising monitoring the concentration of ozone in a fluid (abstract) like that of Modified Gahr. Ekberg teaches that as the ozone in ozone water is consumed, the difference in ozone concentration measured at a first time and a second time by an ozone concentration measurement means and a control means may be used as a measure of the amount of bacteria present (para. [0119]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control unit of Modified Gahr to measure the concentration of bacteria based on a difference between a first ozone concentration at a first time and a second ozone concentration at a second time as taught by Ekberg because the user can determine the safety of the water depending on the amount of contaminating bacteria (Ekberg, para. [0002]-[0004], [0119]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of Brondum et al. (US 2016/0209346 A1) as applied to claim 17 above, and further in view of Tajiri et al. (US 2016/0187287 A1) (provided in Applicant’s IDS filed on June 11, 2020).
Regarding claim 30, Modified Gahr discloses the limitations of claim 17 as discussed above. Modified Gahr teaches the applying, by the power supply, the constant current to the test fluid (the galvanostat 27 provides a constant electrical current to the liquid sample 5, Fig. 1, para. [0037] & [0053]). Modified Gahr is silent with respect to the value of the constant electrical current, and therefore fails to teach the constant current of about 1 to about 10 µA.
Tajiri discloses a determination device capable of determining parameters of treated water and a method for determining the same (abstract). Tajiri teaches a current generator for applying an electric current between the anode and cathode for water electrolysis to cause an oxidation reaction at the anode and a reduction reaction at the cathode (abstract, para. [0029], [0031]-[0033]). Tajiri teaches that the value of the constant current applied by the current generator may be 3.5 µA or 4.5 µA (para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the galvanostat of Modified Gahr to apply a constant current of 3.5 µA or 4.5 µA as taught by Tajiri in order to yield the predictable result of causing water electrolysis which causes an oxidation reaction at the anode and a reduction reaction at the cathode (Tajiri, para. [0029], [0031]-[0033]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of Brondum et al. (US 2016/0209346 A1) as applied to claim 17 above, and further in view of Tajiri et al. (US 2016/0187287 A1) (provided in Applicant’s IDS filed on June 11, 2020) and further in view of Fukuzawa et al. (US 2020/0049682 A1).
Regarding claim 31, Modified Gahr discloses the limitations of claim 17 as discussed above. Modified Gahr teaches the applying, by the power supply, the constant current to the test fluid (the galvanostat 27 provides a constant electrical current to the liquid sample 5, Fig. 1, para. [0037] & [0053]). Modified Gahr is silent with respect to the value of the constant electrical current, and therefore fails to teach applying a microampere-level constant current.
Tajiri discloses a determination device capable of determining parameters of treated water and a method for determining the same (abstract). Tajiri teaches a current generator for applying an electric current between the anode and cathode for water electrolysis to cause an oxidation reaction at the anode and a reduction reaction at the cathode (abstract, para. [0029], [0031]-[0033]). Tajiri teaches that the value of the constant current applied by the current generator may be 3.5 µA or 4.5 µA (para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the galvanostat of Modified Gahr to apply a constant current of 3.5 µA or 4.5 µA as taught by Tajiri in order to yield the predictable result of causing water electrolysis which causes an oxidation reaction at the anode and a reduction reaction at the cathode (Tajiri, para. [0029], [0031]-[0033]).
Modified Gahr teaches correlating the ozone concentration to water quality and safety for consumption (Brondum, para. [0003], [0111]-[0112], see modification supra). Modified Gahr fails to teach wherein the processor implements a timeout during which the measurement device does not take measurements if the voltage difference reaches a threshold indicating the oxidizer concentration indicates that the water is safe for consumption.
Fukuzawa teaches a water measurement apparatus for measuring an oxidant concentration of water (abstract). Fukuzawa teaches that the control unit may judge the amount of oxidant in the water based on a result of water quality measurement of the water, and if the oxidant concentration exceeds a set value, the control unit outputs a signal to stop the equipment (para. [0090]). Fukuzawa teaches that stopping the equipment makes it possible to control the amount of oxidant to a proper amount (para. [0090]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control unit of Modified Gahr to stop the measurement depending on the oxidant concentration as taught by Fukuzawa because it would make it possible to control the amount of oxidant to a proper amount (Fukuzawa, para. [0090]).
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. Examiner notes that in the amendment filed June 6, 2022, Applicant incorporates therein the arguments set forth in the prior response filed March 18, 2022.
In the arguments presented on pages 12-13 of the response filed March 18, 2022, Applicant argues that ‘295 provides adequate support for the limitation “each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction” of claim 17. Applicant asserts that para. [0003] and [0022] of '295 provide a clear and literal basis for the negative limitation of "omit a diffusion junction" by describing diffusion processes that elute ions while the reference electrodes are immersed in the test fluid result in a reduced lifetime, sensitivity and reliability of the measurement apparatus.
Examiner respectfully disagrees. '295 only discloses that a deficiency of conventional apparatuses is that they typically rely on reference electrodes that rapidly lose chloride salts as a result of diffusion processes that take place while the reference electrodes are immersed in test fluids (see para. [0003] of ‘295) and that the electrodes are constructed of materials that do not oxidize under the conditions applied when the measurement device is submerged in the test fluid to avoid the risk of corrosion, which can elute ions into the test fluid (see para. [0022] of 295). This disclosure of ‘295 does not provide support for the presently claimed negative limitation in claim 17. Para. [0003] of ‘295 merely describes the state of the prior art which includes diffusion processes, and does not describe the features of the invention itself. Para. [0022] of ‘295 describes the materials used for the electrodes, but does not omit a diffusion junction. The limitation of instant claim 17 above is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP § 2173.05(i). Since ‘295 does not describe omitting a diffusion junction, ‘295 does not provide support for the instant limitation. Para. [0003] and [0022] of '295 do not provide a clear and literal basis for the negative limitation of "omit a junction."
In the arguments presented on pages 13-14 of the response filed March 18, 2022, Applicant argues that para. [0026]-[0027], [0055], [0057] of ‘295 provides adequate support for the limitations of claim 24.
Examiner respectfully disagrees. ‘295 only discloses that the concentration of oxidizing compounds may be deduced by shorting one or more of the electrodes 140 to an electrical ground and measuring both the maximum voltage and the time to reach that maximum voltage (see para. [0027] of ‘295). This disclosure of ‘295 does not describe the method of claim 24. There is no description of how to short the electrodes or what steps to take after shorting the electrodes that provide support for the instant claim 24. Deducing the concentration of the oxidizing compounds by measuring the maximum voltage and the time to reach that maximum voltage as described in para. [0027] of ‘295 does not equate to reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time, and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time as required by instant claim 24. Applicant’s reference to para. [0026], [0055], and [0057] of ‘295 also do not provide support for instant claim 24 as they merely describe a general mode of operation, mainly the normal operation of the device and not the particular operation of instant claim 24. Therefore, one of ordinary skill in the art would not have understood that Applicant was in possession of the method recited in instant claim 24.
In the arguments presented on page 14 of the response filed March 18, 2022, Applicant argues that para. [0031] of ‘295 provides adequate support for the limitation “calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time” of claim 25. Applicant asserts that ‘295 provides support for calculation of an oxidizer concentration of a test fluid based on a difference between the first time and the second time, so the reduction of oxidizing compounds 165 in the test fluid 160 caused by a concentration of microbes can therefore be used to measure the microbial life content.
Examiner respectfully disagrees. ‘295 only discloses that the measurement device 150 can be used to detect and measure microbial life in test fluids 160 because the microbes reduce the oxidizing compounds, so this reduction of oxidizing compounds in the test fluid can therefore be used to measure the microbial life content (see para. [0031] of ‘295). This disclosure of ‘295 does not describe the method of instant claim 25. As discussed above, ‘295 does not provide support for calculation of an oxidizer concentration of a test fluid based on a difference between the first time and the second time because there is no disclosure of the first time or second time as required by instant claim 24. There is also no mention of time in para. [0031] of ‘295, so there is no support for calculating a microbe concentration based on a measure of time. Therefore, there is no support in ‘295 for calculating a microbe concentration based on the difference between the first time and the second time, and one of ordinary skill in the art would not have understood that Applicant was in possession of the method recited in instant claim 25.
In the arguments presented on page 15 of the response filed March 18, 2022, Applicant argues that para. [0023] and [0045] of ‘295 provide adequate support for the limitation “the constant current to the test fluid comprises applying the constant current of about 1 to about 10 μA” of claim 30.
Examiner respectfully disagrees. '295 only discloses that the constant current applied is 10 μA (see para. [0023] of ‘295), that the power supply can be a 10 μA constant current supply (see para. [0043] of '295), and that a constant current power supply provides a regulated 1 OR 10 μA of current (see para. [0045] of ‘295). The claimed range of about 1 to about 10 μA is not disclosed in ‘295 since '295 only discloses 1 μA OR 10 μA. There is also no support in ‘295 for the values that “about” encompasses, which the instant specification defines as within plus or minus ten percent of the stated value, within plus or minus five percent of the stated value, within plus or minus three percent of the stated value, or within plus or minus one percent of the stated value (see para. [0039] of the instant US PGPub).
In the arguments presented on pages 17-19 of the response filed March 18, 2022, Applicant argues that the proposed modification of Gahr to have a two electrode circuit with the redox electrode would render Gahr unsuitable for the relevant purpose. Applicant asserts that portions of a reference should not be taken out of context and relied upon with the benefit of hindsight to show obviousness. Applicant asserts that none of the methods disclosed in Gahr are contemplated for use with a two-electrode apparatus as alleged by the Examiner. Applicant asserts that Gahr makes clear that methods utilizing the redox electrode (sensor electrode) require both a current-bearing electrode pair and also a non-current bearing reference electrode (para. [0029], [0031] of Gahr). Applicant asserts that Gahr makes clear that the reference electrode is not or, at least only minimally, flowed through by electrical current (Gahr [0017]); and that the electrical current free, reference electrode delivers a defined and stable reference potential (Gahr [0037]). Applicant asserts that the unstable nature of the current or potential occurring at the working or counter electrode of Gahr’s disclosed apparatuses renders the working or counter electrode unsuitable for use as the stable reference is required for methods involving the redox electrode of Gahr.
Examiner respectfully disagrees. There is no ex post analysis or any portion of Gahr taken out of reference because Gahr as a whole does teach that a two electrode circuit can be used with the redox electrode. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Although Fig. 1 shows an embodiment with a three electrode circuit, Gahr teaches that either a two or three electrode circuit can be used, wherein the two electrode circuit has the working electrode and a counter electrode (para. [0017], [0019], [0037], [0045]). Gahr does not prohibit a two electrode circuit from being used since Gahr describes the two electrode circuit and the three electrode circuit as alternatives. Gahr does not teach or suggest that the two electrode circuit produces an unstable potential that would render the working or counter electrode unsuitable for use. The two electrode circuit yields the predictable result of performing electrochemical measuring methods such as a galvanostatic operation (Gahr, para. [0017], [0037]). The last sentence of para. [0017] of Gahr teaches that the apparatus for performing the described method comprises the two electrode circuit or the three electrode circuit, or can comprise other electrodes (a redox electrode or a pH electrode) supplementally to the two electrode circuit or the three electrode circuit. Thus, Gahr teaches that the redox electrode can be used with the two electrode circuit (para. [(0017]), and Gahr is suitable for its intended purpose of a galvanostatic measuring method. Additionally, claim 16 of Gahr requires a two or three electrode circuit. Claim 22 depends from claim 16, and requires the redox electrode. Therefore, the redox electrode can be used with a two electrode circuit.
In the arguments presented on pages 19-20 of the response filed March 18, 2022, Applicant argues that the proposed further modification of Modified Gahr to measure a reference voltage at which water electrolysis occurs as taught by Cummings is unsatisfactory for the intended purpose and/or changes each reference’s principle of operation because Gahr teaches current-free reference and redox electrodes, while Cummings teaches current-bearing reference and indicating electrodes. Applicant asserts that nowhere does Gahr teach or suggest application of current or voltage to the redox electrode 41, but instead teaches “potentiostat/galvanostat 27 registers the potential occurring on the redox electrode 41 relative to the reference electrode 15.” Applicant asserts that Cummings teaches applying a current or voltage to both the “reference cell” and the “indicating cell” with the reference electrode power supply and the voltage scanner power supply, respectively.
Examiner respectfully disagrees. Modified Gahr does not teach a three electrode circuit comprising a reference electrode. Instead, Modified Gahr teaches the two electrode circuit that has the working electrode and a counter electrode, and that the constant current is applied between the working electrode and the counter electrode of the two electrode circuit (para. [0017], [0019], [0037], [0045], [0053]), and that the potential occurring on the redox electrode relative to the counter electrode of the two electrode circuit is measured (fig. 1, para. [0037], [0045], [0058]). Modified Gahr does not teach current-free reference and redox electrodes, and instead teaches current-bearing electrodes like that of Cummings. Thus, the modification of Modified Gahr in view of Cummings is satisfactory for the intended purpose and does not change each reference's principle of operation. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., application of current or voltage to the redox electrode 41) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Modified Gahr teaches that a constant current is flowed through the liquid sample in which the redox electrode is immersed (para. [0037], [0058]).
In the arguments presented on pages 20-23 of the response filed March 18, 2022, Applicant argues that Cummings teaches applying a scanning voltage to a current bearing indicating electrode 16 to determine an oxygen content of the sample, whereas the Examiner’s Modified Gahr teaches measuring a redox potential occurring on a non-current bearing redox electrode 41 without a scanning voltage to produce a rapidly changing current. Applicant asserts that if one were to combine Modified Gahr with the teachings of Cummings, the non-current bearing redox electrode 41 would not exhibit a voltage value when the current increases rapidly from which to calculate a concentration of oxygen within the sample. Applicant asserts that Gahr’s methods of obtaining concentration information by comparing different current or potential measurements at the working or counter render proposed modifications of Gahr unsuitable for calculating an oxidizer concentration based on a voltage difference between the working or counter electrode as a stable reference against which to measure a voltage of the redox electrode.
Examiner respectfully disagrees. Modified Gahr teaches a current bearing redox electrode since the constant current is flowed through the liquid sample in which the redox electrode is immersed (para. [0037], [0058]), and that the potential occurring on the redox electrode relative to the counter electrode of the two electrode circuit is measured (Fig. 1, para. [0037], [0045], [0058]). As discussed above, Gahr teaches that either a two or three electrode circuit can be used, wherein the two electrode circuit has the working electrode and a counter electrode (para. [0017], [0019], [0037], [0045]). Gahr does not teach or suggest that the two electrode circuit produces an unstable potential that would render the working or counter electrode unsuitable for use. The two electrode circuit yields the predictable result of performing electrochemical measuring methods such as a galvanostatic operation (Gahr, para. [0017], [0037]). The last sentence of para. [0017] of Gahr teaches that the apparatus for performing the described method comprises the two electrode circuit or the three electrode circuit, or can comprise other electrodes (a redox electrode or a pH electrode) supplementally to the two electrode circuit or the three electrode circuit. Thus, Gahr teaches that the redox electrode can be used with the two electrode circuit (para. [0017]), and Gahr is suitable for its intended purpose of a galvanostatic measuring method. Additionally, claim 16 of Gahr requires a two or three electrode circuit. Claim 22 depends from claim 16, and requires the redox electrode. Therefore, the redox electrode can be used with a two electrode circuit. Gahr in view of Cummings teaches that the two electrode circuit may produce a reference voltage (Gahr, [0017]-[0018], [0037], [0053], Cummings, col. 2, lns. 40-57), and that an evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another (Fig. 1, para. [0037], [0053]-[0054], [0056], [0058], Examiner interprets the measured potential values to include the redox potential and the reference voltage at which water electrolysis occurs), and that the control unit 23 receives the result-values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5 (para. [0028]-[0029], [0031], [0057]-[0058]). These methods of Modified Gahr are able to be done using the two electrode circuit as discussed above.
In the arguments presented on pages 23-24 and 26 of the response filed March 18, 2022, Applicant argues that the high concentrations of acidification to fix the hydrogen ion concentration taught by Cummings would drop the pH of the test fluid below pH 1, which would not be suitable for use in drinking water and would not be safe for consumption. Applicant also argues that the film formation buildup in Tajiri is not suitable for use as a reference voltage due to electrode fouling, nor for use in drinking water and would not be safe for consumption.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, base reference Gahr already teaches that the liquid sample 5 is water (Fig. 1, para. [0002], [0012]; Examiner interprets a water sample to be for consumption since water can be consumed).
In the arguments presented on page 26 of the response filed March 18, 2022, Applicant argues that Tajiri teaches maintaining long term microampere-level currents for 5 to 500 hours such that films of calcium carbonate are formed on the surface of the electrodes, whereas the instant application teaches applying microampere-level currents in a purge pulse manner, for example on the order of seconds or minutes. Applicant asserts that the low microampere-level currents for long periods of time taught by Tajiri result in calcium carbonate film formation building up, and thus would not be suitable for use as a reference voltage due to electrode fouling.
Examiner respectfully disagrees. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applying microampere-level currents in a purge pulse manner, for example on the order of seconds or minutes) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Modified Gahr would not form a calcium carbonate film because the liquid sample is a water sample (abstract) that does not have calcium or carbonate ions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699